NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0235-16T2



MARGARET REARDON,

        Plaintiff-Respondent,

v.

ROSSY SANTOS, LESBIA V.
MENDEZ, MY OWN HANDS SERVICES,
LLC, and ESTEBAN MANUEL,

     Defendants-Appellants.
_______________________________

              Submitted November 8, 2017 - Decided November 30, 2017

              Before Judges Hoffman and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No.
              L-2662-16.

              Ernest G. Ianetti, attorney for appellants.

              Murano & Roth, LLC, attorneys for respondent
              (John F. Murano, on the brief).


PER CURIAM
     Defendants Rossy Santos, Lesbia V. Mendez, My Own Hands

Services, LLC and Esteban Manuel appeal from a June 24, 2016 order1

awarding $1400 in attorney's fees to plaintiff as a result of

defense counsel's failure to prepare and provide a brief in

opposition   to   a   summary    judgment      motion        filed   on    behalf    of

plaintiff Margaret Reardon.        We reverse.

     Plaintiff sued defendants for the return of money she paid

for reconstruction of her home after it was destroyed by a fire.

Defendants   filed     a   counterclaim            seeking    payment      for     work

performed.

     Plaintiff    filed    a    motion       for    summary     judgment      against

defendants two months after filing her complaint.                         Plaintiff's

motion was filed prior to the service of discovery by either party.

     Defendants requested a two-week adjournment of the summary

judgment motion because their counsel was defending back-to-back

criminal trials as a pool attorney for the Office of the Public

Defender.    Plaintiff's        counsel      was     unable    to    agree    to    the

adjournment request because: he would be on vacation the following

motion cycle, his client was elderly and anxious about the loss

of the money she paid to defendants, and plaintiff's counsel




1
  On August 5, 2016, the judge certified the order "as final to
permit [defense counsel] to seek appellate review."

                                         2                                    A-0235-16T2
believed    defendants      had   no    valid           defense     and   one    of     the

individually named defendants was in the country illegally.

     Four days prior to the original return date of plaintiff's

motion, defense counsel wrote to the court requesting a two-week

adjournment.         Plaintiff's        counsel           opposed     the       requested

adjournment and the motion judge denied the adjournment.

     Both   counsel       appeared     in       court    on   the    return      date    of

plaintiff's motion.         Defense counsel renewed his request for a

two-week adjournment of the motion.                     The judge heard from both

counsel on the renewed adjournment application.                       During argument

on the adjournment request, plaintiff's attorney sought counsel

fees for his time spent preparing and attending court. Plaintiff's

counsel advised the motion judge that he spent four hours of time,

including driving to/from the court that day and preparing for the

summary judgment argument, at a rate of $375 per hour. 2 Defense

counsel asked the motion judge to delay any decision on an award

of attorney's fees pending the outcome of the summary judgment

motion. The motion judge adjourned the motion, but ordered defense

counsel to pay plaintiff's counsel $1,400 in fees.

     Defendants filed timely opposition to the adjourned summary

judgment    motion   on    behalf      of       the   individual      defendants        and


2
  The motion judge awarded $350 per hour as a "fair and reasonable
rate."

                                            3                                     A-0235-16T2
stipulated that the corporate defendant committed a regulatory

violation of the Consumer Fraud Act.   Plaintiff's summary judgment

motion was eventually denied on the merits.

     We review an award of sanctions pursuant to Rule 1:2-4 for

abuse of discretion.   Shore Orthopaedic Grp., LLC v. Equitable

Life Assurance Soc'y, 397 N.J. Super. 614, 623 (App. Div. 2008),

aff'd, 199 N.J. 310 (2009) (awarding of attorney's fees should not

be disturbed unless it constitutes a clear abuse of discretion).

A court may award reasonable attorney's fees when authorized to

do so by rule or statute.   Id. at 623-24.    Rule 1:2-4, provides:

          (a) Failure to Appear. If without just excuse
          or because of failure      to give reasonable
          attention to the matter, no appearance is made
          on behalf of a party on the call of a calendar,
          on the return of a motion, at a pretrial
          conference, settlement conference, or any
          other proceeding scheduled by the court, or
          on the day of trial, or if an application is
          made for an adjournment, the court may order
          any one or more of the following: (a) the
          payment by the delinquent attorney or party
          or by the party applying for the adjournment
          of costs, in such amount as the court shall
          fix, to the Clerk of the Court . . . or to
          the adverse party; (b) the payment by the
          delinquent attorney or party or the party
          applying for the adjournment of the reasonable
          expenses, including attorney's fees, to the
          aggrieved party . . . .

          (b) Motions; Briefs. For failure to comply
          with the requirements of R. 1:6-3, 1:6-4 and
          1:6-5 for filing motion papers and briefs and
          for failure to submit a required brief, the
          court may dismiss or grant the motion or

                                4                            A-0235-16T2
             application, continue the      hearing to the next
             motion day or take such        other action as it
             deems   appropriate.   If        the  hearing   is
             continued, the court may       impose sanctions as
             provided by paragraph (a)      of this rule.

       Judges should impose sanctions sparingly when "litigants have

failed to comply precisely with particular court schedules, unless

such   noncompliance    was     purposeful     and   no   lesser   remedy   was

available."    Connors v. Sexton Studios, Inc., 270 N.J. Super. 390,

395 (App. Div. 1994).        Before a court imposes sanctions, the judge

should consider whether there has been a showing of prejudice on

the part of the requesting party.          Mayfield v. Cmty. Med. Assocs.,

335 N.J. Super. 198, 207 (App. Div. 2000).           Our review of an order

imposing sanctions "requires us to abstain from interfering with

those discretionary decisions unless an injustice has been done."

Mandel v. UBS/PaineWebber, Inc., 373 N.J. Super. 55, 82-83 (App.

Div. 2004) (quoting Cavallaro v. Jamco Prop. Mgmt., 334 N.J. Super.
557, 571 (App. Div. 2000)).

       We   conclude   the    motion   judge    mistakenly    exercised     her

discretion in sanctioning defense counsel by awarding attorney's

fees to plaintiff.      Defense counsel was reasonable in requesting

an adjournment due to his back-to-back criminal trial schedule as

a pool attorney for the Office of the Public Defender.                Defense

counsel explained that his workload increased dramatically as a

result of being assigned additional cases by the Office of the

                                       5                               A-0235-16T2
Public   Defender.      Under     the   circumstances,   defense   counsel's

noncompliance with the court rule governing the filing of a timely

opposition brief was not an act of purposeful defiance.              Nor did

the motion judge find defense counsel acted in bad faith. Further,

plaintiff's counsel failed to articulate any substantial prejudice

to his client as a result of a two-week adjournment of the motion.

Thus,    the   motion   judge's    imposition   of   sanctions     under   the

circumstances was an injustice.

     Reversed.




                                        6                             A-0235-16T2